Title: To James Madison from Charles Thomson, 15 September 1786
From: Thomson, Charles
To: Madison, James


Sir
Office of Secretary of Congress
Sept 15th. 1786.
I have the honor to transmit to You herewith enclosed a copy of the proceeding of Congress in the appointment of a court for hearing and determining a matter in question between the States of South-Carolina and Georgia, by which You will be duly informed and notified that You are a Member of the court, and that it is summoned to meet at the city of New York on the third Monday in June next. As this court is constituted in the manner pointed out in the 9th. of the Articles of Confederation by nominating, striking out & by lot, and as the said Article declares that, “the persons whose names shall be drawn, or any five of them shall be Commissioners or Judges to hear and finally determine the Controversy, so always as a major part of the Judges, who shall hear the cause, shall agree in the determination” Congress rely on Your acceptance and attendance of which You will be pleased to transmit notice to this Office as soon as convenient. I have the honor to be Sir Your most Obedient & most humble servt.
Cha Thomson
 